Citation Nr: 0929132	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


ISSUE

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 until 
his retirement in July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
hypertension and assigned a noncompensable effective July 8, 
2005; and which denied service connection for low back pain 
and bilateral hearing loss.

In a rating decision dated in October 2008 the RO granted 
service connection for degenerative joint disease of the 
lumbosacral spine and bilateral hearing loss.  With respect 
to the bilateral hearing loss this is considered a full grant 
of the benefit sought.  The veteran, however, in June 2009, 
submitted a notice of disagreement with respect to the 
assignment of the 10 percent rating for the service-connected 
lumbosacral spine disability.  He appeals for a higher 
rating.  To date, the veteran has not been issued a statement 
of the case.

In June 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Seattle, 
Washington.  The transcript of that hearing is of record.

During his June 2009 Board hearing the Veteran stated claims 
for entitlement to service connection for visual impairment 
and impotency, both as secondary to his service-connected 
hypertension disability.  These claims, which have not been 
adjudicated, are referred back to the RO for appropriate 
action.

The issue for an initial rating in excess of 10 percent for 
the service-connected lumbosacral spine disability being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a history of diastolic pressure that is 
predominantly 100 or more and requires continuous medication 
for control.



CONCLUSION OF LAW

The criteria for an initial disability evaluation of 10 
percent, but no higher, for hypertension have been met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As stated before, in November 2005 the Veteran was granted 
service connection for hypertension and assigned a 
noncompensable evaluation effective July 8, 2005.  The 
Veteran has appealed for a compensable rating.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

Under the provisions of Diagnostic Code 7101, a 10 percent 
rating for hypertension is warranted where diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where an individual has a 
history of diastolic pressure that is predominantly 100 or 
more which requires continuous medication for control.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating is 
warranted where diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  Id.  
Diastolic pressure of 120 or more is rated as 40 percent 
disabling, and a maximum 60 percent rating is warranted for 
diastolic pressure of 130 or more.  Id.

Service treatment records (STRs) show a blood pressure 
reading of 150/100 on July 3, 1991, and blood pressure 
"repeats" of 138/98, 140/100, 146/104, 162/98, and 154/72 
during the Veteran's July 1991 retirement examination.  Post-
service readings (including those obtained during an August 
2008 compensation and pension (C&P) examination) are all well 
below schedular requirements for a compensable rating; 
however, during his June 2009 Board hearing the Veteran 
pointed out that his diastolic reading would be over 100 
without medication, and the Board agrees.  STRs clearly 
reflect diastolic pressure of predominantly 100 in June and 
July, 1991, and the Veteran has testified that he was placed 
on high blood pressure medication approximate to this time.  
Based on in-service readings it is apparent that but for the 
Veteran's high blood pressure medication, his diastolic 
pressure is predominantly 100.  The record contains no 
medical evidence to the contrary.  Accordingly, and resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that the criteria for a rating of 10 percent for hypertension 
have been met throughout the appeal period.  38 C.F.R. §§ 
3.102, 4.3, 4.104, Diagnostic Code 7101.  A higher rating of 
20 percent or more is not warranted since there is no medical 
evidence of diastolic pressure of predominantly 110 or more, 
or systolic pressure of predominantly 200 or more.  Id.

In accordance with Hart v. Mansfield, 21 Vet. App. 505, 
(2007), the Board has considered whether a staged rating is 
appropriate; however, as previously stated, the Veteran's 
blood pressure readings do not meet the criteria for a higher 
evaluation at any time during the appeal.  A staged rating is 
consequently not warranted.

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Also, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.

If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral is required.  In the next step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  The Board also finds that the level of severity 
and symptoms as previously expounded are contemplated within 
the assigned schedular criteria.  See Thun.  According to the 
August 2008 C&P examiner, the Veteran's hypertension is 
controlled by medication and does not interfere with 
occupation or activities of daily living.  Moreover, there is 
no record of any hospitalization secondary to the Veteran's 
hypertension.  Indeed, the Veteran reports that he has no 
history of any hypertensive urgencies or crises and, as far 
as he knows, his blood pressure is well controlled.  Based on 
the evidence of record, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case the Veteran's appeal for a higher disability 
rating stems from his disagreement with the rating decision 
that awarded service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and associated with the claims 
file.  In addition, the Veteran has been accorded a C&P 
examination; the report of which is of record.  He also 
appeared and testified before the undersigned Veterans Law 
Judge during a Travel Board 


hearing.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  


ORDER

An initial disability rating of 10 percent for hypertension 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

In a rating decision dated in October 2008, the RO granted 
service connection for degenerative joint disease of the 
lumbosacral spine.  In June 2009, the veteran submitted a 
notice of disagreement with respect to the assignment of the 
10 percent rating for the service-connected lumbosacral spine 
disability.  He appeals for a higher rating.  The RO has not 
issued a statement of the case which addresses this issue and 
the Board finds that a remand for this action is necessary.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran and his 
representative a statement of the case on 
the issue of entitlement to an initial 
rating in excess of 10 percent for the 
service-connected lumbosacral spine 
disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


